Case 1:21-cv-01532-DLC Document 32 Filed 08/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ee eee ee EE x
YOHANN FETET and SAID HAOUAL, : Zlev1l512 &
: Zlevl532
Plaintiffs, : (DLC)
-y- -
: ORDER OF
ALTICH USA, INC., : DISCONTINUANCE
Defendant. :
ee eee ee ee ee eS ee ee ee xX

DENISE COTE, District Judge:

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court's calendar if the application to
restore the action is made by September 12, 2021. If no such
application is made by that date, the dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356

 

F.3d 492, 494 n.1 (2d Cir. 2004).

Dated: New York, New York
August 19, 2021

(nas Ol

DENISE COTE
United States District Judge

 

 
